                                                                                                                    1    NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                         noah.blechman@mcnamaralaw.com
                                                                                                                    2    RANDOLPH S. HOM (State Bar No. 152833)
                                                                                                                         Randolph.hom@mcnamaralaw.com
                                                                                                                    3    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                         BORGES & AMBACHER LLP
                                                                                                                    4    3480 Buskirk Avenue, Suite 250
                                                                                                                         Pleasant Hill, CA 94523
                                                                                                                    5    Telephone: (925) 939-5330
                                                                                                                         Facsimile: (925) 939-0203
                                                                                                                    6
                                                                                                                         Attorneys for Defendants
                                                                                                                    7    CITY OF CONCORD; CHRISTOPHER BLAKELY; and
                                                                                                                         ISIDRO LLANOS
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                    9
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                   10

                                                                                                                   11

                                                                                                                   12    ANTHONY BREEN, an individual,                     Case No. C19-05622-SK
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13                    Plaintiff,                        [PROPOSED] ORDER GRANTING
                                                                                                                                                                           DEFENDANT'S MOTION TO DISMISS
                                                                                                                   14            vs.                                       PORTIONS OF PLAINTIFF'S
                                                                                                                                                                           COMPLAINT
                                                                                                                   15    CITY OF CONCORD, a municipal
                                                                                                                         corporation; CHRISTOPHER BLAKELY                  Date:    December 9, 2019
                                                                                                                   16    in his individual and official capacity as a      Time:    9:30 a.m.
                                                                                                                         police officer for the Concord Police             Dept:    Ctrm. C – 15th Flr. (San Francisco)
                                                                                                                   17    Department; ISIDRO LLANOS, in his                 Judge:   Magistrate Judge Sallie Kim
                                                                                                                         individual and official capacity as a police
                                                                                                                   18    officer for the Concord Police Department;
                                                                                                                         and DOES 1-50, inclusive
                                                                                                                   19
                                                                                                                   20          The CITY OF CONCORD, CHRISTOPHER BLAKELY, and ISIDRO LLANOS’

                                                                                                                   21   (collectively, “Defendants”) Motion to Dismiss (“Motion”) the Plaintiff’s Third Cause of Action

                                                                                                                   22   (“COA”) for municipal liability under Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690

                                                                                                                   23   (1978) came before this Court. Good cause having been shown and after full consideration of the

                                                                                                                   24   moving papers and supporting documents, the opposing papers and supporting documents, and

                                                                                                                   25   after full consideration of all oral arguments made, this Court GRANTS Defendant’s Motion,

                                                                                                                   26   dismissing Plaintiff’s Third COA without leave to amend.

                                                                                                                   27                                          I. LEGAL STANDARD
                                                                                                                   28          A complaint must contain “a short and plain statement of the claim showing the pleader is

                                                                                                                         ORDER GRANTING DEFENDANT'S MOTION TO DISMISS
                                                                                                                         PORTIONS OF PLAINTIFF'S COMPLAINT, C19-03098 LB
                                                                                                                    1   entitled to relief.” FRCP 8(a)(2). However, “a plaintiff’s obligation to provide the grounds of his

                                                                                                                    2   entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

                                                                                                                    3   elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, (2007)

                                                                                                                    4   (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). In considering such a motion, a court must

                                                                                                                    5   "accept as true all of the factual allegations contained in the complaint," Erickson v. Pardus, 551

                                                                                                                    6   U.S. 89, 94 (2007), and may dismiss the case or a claim "where there is no cognizable legal theory"

                                                                                                                    7   or there is an absence of "sufficient factual matter to state a facially plausible claim to relief."

                                                                                                                    8   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010),citing Ashcroft
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   v. Iqbal, 556 U.S. 662, 677-78 (2009). However, “the tenet that a court must accept a complaint's
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   allegations as true is inapplicable to legal conclusions unsupported by factual allegations,” as is the

                                                                                                                   11   case here with Plaintiff’s Complaint. Cannon v. City of Petaluma, No. C 11-0651 PJH, 2012 U.S.

                                                                                                                   12   Dist. LEXIS 49121, at *48 (N.D. Cal. 2012), citing Ivey v. Board of Regents of Univ. of Alaska,
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   673 F.2d 266, 268 (9th Cir. 1982); Iqbal, 129 S.Ct. at 1949-50 (emphasis added).

                                                                                                                   14           Leave to amend should be denied if amendment would be futile. Eminence Capital, LLC v.

                                                                                                                   15   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)(citing Foman v. Davis, 371 U.S. 178, 182

                                                                                                                   16   (1962)); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

                                                                                                                   17                                             II. DISCUSSION
                                                                                                                   18           Defendant moves to dismiss Plaintiff’s Third COA for Monell liability, claiming Plaintiff’s

                                                                                                                   19   conclusory allegations fail to state plausible claims for relief. The Court agrees.
                                                                                                                   20           Plaintiff’s Monell claim(s) based on a failure to train and unconstitutional custom, practice

                                                                                                                   21   and/or policy theories, fails for numerous reasons, including that it is predicated solely on the single,

                                                                                                                   22   isolated, constitutional violation he alleges he suffered. Moreover, Plaintiff has failed to allege

                                                                                                                   23   specific facts pointing to “a pattern of similar constitutional violations by untrained employees,” as

                                                                                                                   24   the settlements and other alleged incidents listed do not show CITY has been found to be liable

                                                                                                                   25   regarding situations similar to that at issue here, for violations similar to those being alleged in this

                                                                                                                   26   case. As such, Plaintiff has failed to allege or illustrate how CITY would have been on notice that

                                                                                                                   27   its failure to train, or unconstitutional practice or custom, was the moving force behind the

                                                                                                                   28   constitutional violations, amounting to an unconstitutional policy or practice. Board of the County

                                                                                                                         ORDER GRANTING DEFENDANT'S MOTION TO DISMISS       2
                                                                                                                         PORTIONS OF PLAINTIFF'S COMPLAINT, C19-05622-SK
                                                                                                                    1   Comm'rs v. Brown, 520 U.S. 397, 409 (1997). In addition, Plaintiff has not alleged specific factual

                                                                                                                    2   allegations illustrating any of the essential elements to establish Monell liability on either theory,

                                                                                                                    3   and has not alleged how the County was the moving force behind his alleged injuries. Plaintiff’s

                                                                                                                    4   failure to plead such facts is fatal to these claims.

                                                                                                                    5           Likewise, Plaintiff’s Monell claim based on a ratification theory also fails for the same

                                                                                                                    6   reasons. Here, Plaintiff has not specifically identified a final policymaker who allegedly ratified

                                                                                                                    7   any subordinates action, which is fatal to this claim. Wolniak v. Cty. of Sacramento, No. 2:17-cv-

                                                                                                                    8   01286 KJM AC, 2017 U.S. Dist. LEXIS 211211, at *8 (E.D. Cal. 2017). Plaintiff has failed to
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   allege specific factual allegations regarding any of the other essential elements required to allege
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   Monell ratification. In particular, Plaintiff failed to allege how the unidentified policymaker knew

                                                                                                                   11   of the alleged constitutional violation(s), and failed to allege that the CITY took some affirmative

                                                                                                                   12   action actually approving the constitutional violations (failure to discipline is not a basis). Lytle v.
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   Carl, 382 F.3d 978, 987 (9th Cir. 2004). Moreover, Plaintiff did not allege any specific facts

                                                                                                                   14   regarding how a post-conduct ratification here caused his constitutional deprivation. Wolniak, 2017

                                                                                                                   15   U.S. Dist. LEXIS 211211, at *13, citing Jones v. Cty. of Sacramento, No. Civ. 2:09-1025 WBS

                                                                                                                   16   DAD, 2010 U.S. Dist. LEXIS 72795 at *7 (E.D. Cal. 2010). This Court cannot consider the

                                                                                                                   17   Plaintiff’s conclusory threadbare recitals of buzzword elements. Cannon v. City of Petaluma, No.

                                                                                                                   18   C 11-0651 PJH, 2012 U.S. Dist. LEXIS 49121, at *4 (N.D. Cal. 2012).

                                                                                                                   19           Since Plaintiff would have plead more specific factual allegations regarding these claims if
                                                                                                                   20   such specific facts existed, the Court further finds that amendment of Plaintiff’s Complaint is futile.

                                                                                                                   21           ACCORDINGLY, IT IS HEREBY ORDERED THAT Defendants’ Motion to Dismiss

                                                                                                                   22   Portions of Plaintiff’s Complaint is GRANTED and Plaintiff’s Third COA for Monell liability is

                                                                                                                   23   dismissed, without leave to amend.

                                                                                                                   24           IT IS SO ORDERED.

                                                                                                                   25
                                                                                                                        Dated: ______________________
                                                                                                                   26

                                                                                                                   27                                                      _________________________________________
                                                                                                                                                                                 Hon. Sallie Kim
                                                                                                                   28                                                            U.S. District Court Magistrate Judge

                                                                                                                         ORDER GRANTING DEFENDANT'S MOTION TO DISMISS           3
                                                                                                                         PORTIONS OF PLAINTIFF'S COMPLAINT, C19-05622-SK
